Citation Nr: 0027004	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder, currently claimed as diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from November 1954 to December 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Upon 
review of the procedural development pertinent to this 
appeal, the Board notes that the veteran, at his September 
1999 RO hearing, withdrew from appellate status the issues of 
entitlement to service connection for hypertension, for a 
heart condition, and for diabetes mellitus.  Accordingly, the 
Board finds the issue currently before it for consideration 
to be as framed on the title page of this decision.

In a November 1955 rating decision, service connection was 
denied for residuals of a left eye contusion.  The veteran 
was notified of this determination that same month.  In 
February 1956, the veteran requested that his claim for 
service connection for an injury to the left eye be reopened.  
In a March 1956 rating decision, service connection was again 
denied for a left eye disorder, and the veteran was informed 
of this determination that same month.  The veteran did not 
appeal this determination, and as such, the March 1956 rating 
decision became final in accordance with then-applicable law.

In December 1998, the RO received the veteran's claim for 
service connection for a left eye condition, which it denied 
in an April 1999 rating decision, as no new and material 
evidence had been submitted.  The veteran then filed this 
appeal.

As discussed below, the Board is of the opinion that new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of service connection for a left eye 
disorder, currently claimed as diplopia.  This issue will, 
therefore, be addressed in the REMAND portion below.



FINDINGS OF FACT

1.  Entitlement to service connection for a left eye disorder 
was last denied in a March 1956 rating decision.

2.  Evidence submitted since the March 1956 rating decision 
consists primarily of VA treatment records, private medical 
records, and a VA examination.  In effect, the state of the 
record has been supplemented with evidence bearing directly 
and substantially upon the issue of entitlement to service 
connection.

3.  The veteran has submitted a claim that is plausible and 
capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1956 rating decision 
that denied service connection for a left eye disorder is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for a left eye disorder, currently claimed as diplopia, is 
reopened.  38 U.S.C.A. § 5108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1999).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

II.  Factual Background

When the Muskogee RO considered the veteran's claim in March 
1956, the pertinent evidence of record consisted of the 
veteran's service medical records, letters from the veteran's 
private physician (dated in March 1955, October 1955, and 
February 1956), a VA examination (conducted in November 
1955), and VA treatment records (dated from January to March 
1956).

The veteran's service medical records indicate that the 
veteran was struck by a recruit instructor December 4, 1954.  
At that time, the veteran's left eye was swollen and 
injected, and the veteran complained of some headache and 
vomiting since being struck in the left eye.  Contemporaneous 
physical examination revealed a swollen and discolored left 
eyelid, as well as left periorbital tissue.  There was also a 
small contusion of the left orbit.  The veteran was 
prescribed bed rest, medication, and cold compresses.  On 
follow-up examination two days later, it was noted that the 
veteran's left eyelid was still discolored and swollen, and 
there was small ecchymosis conjunctiva lateral to the iris.  
The veteran's pupils reacted normally, and it was noted that 
the veteran was asymptomatic.  He was found fit for duty.  
The veteran's separation examination was conducted on 
December 15, 1954.  It is apparently incomplete, as it 
consists of only one page of clinical findings.  It was 
noted, though, that the veteran had no defects.

Letters from the veteran's private physician, Dr. S., dated 
in March and October 1955, indicate that the veteran was 
first seen by Dr. S. on January 4, 1955.  At that time, the 
veteran complained of diplopia of the left eye, except when 
it was shut.  Dr. S. referenced the veteran's in-service 
injury to his left eye in December 1954 and suggested that 
the veteran had not been properly diagnosed and treated at 
that time.  Dr. S. examined the veteran and found that the 
veteran complained very little of diplopia at the present 
time, as the veteran was evidently developing abnormal 
(anomalous) retinal correspondence.

A November 1955 VA examination reference the veteran's in-
service injury to his left eye and notes his complaints of 
having headaches around the left eye occasionally.  This 
examination consists primarily of a neuropsychiatric 
evaluation, although pterygii, medial and lateral, of both 
eyes, was diagnosed.

VA treatment records (dated from January to March 1956) show 
that the veteran was admitted for complaints of double 
vision.  These records reference the veteran's service 
medical history, as well as his treatment by Dr. S.  Upon 
discharge, the diagnoses were decrease of function of the 
inferior rectus muscle and superior oblique muscle, left eye, 
probably nuclear; myopia, axillary, both eyes; diplopia, and 
ptosis, upper eyelids.

A February 1956 letter from Dr. S. again references the 
veteran's service medical history, as well as the veteran's 
treatment from Dr. S.  Dr. S. questioned the adequacy of the 
November 1955 VA examination, as he could not conceive a 
complete ophthalmalogical examination not uncovering the 
veteran's strabismus and that the veteran was a monocular 
individual in his present condition.

Subsequent to the March 1956 rating decision, the record was 
supplemented with additional VA treatment records (dated from 
June to July 1965 and from July to August 1967), a private 
medical record dated in August 1999, the veteran's testimony 
at his September 1999 RO hearing, and a VA examination report 
(conducted in October 1999).

The additional VA treatment records reflect the diagnosis of 
paresis of the left superior oblique and left inferior rectus 
muscles of the left eye, on a nuclear basis, upon admission 
in June 1965.  Subsequent to admission in July 1967, it was 
noted that the veteran's left eye had been patched for two 
weeks and that subsequent to this, it was found that the 
veteran's diplopia had been aggravated.  It was felt that the 
partial amblyopia on the left supported a developmental 
ocular disparity with a superimposed traumatic ocular 
paresis.

The August 1999 private medical record references the 
veteran's service medical history, as reported by the 
veteran, and notes the veteran's complaint of having had 
diplopia ever since the traumatic in-service head injury.  
The recorded impression was diplopia, and Dr. M. noted that 
the veteran had no history of diplopia until sustaining a 
traumatic head injury in service.  Since that time, the 
veteran had had persistent horizontal diplopia.  Dr. M. 
indicated that he had not reviewed the veteran's old records; 
however, the present examination suggested that the head 
injury involved traumatic injury to the left lateral recti 
muscle.  This muscle was so severely restricted, that even if 
additional surgery was done, the veteran would still most 
likely have diplopia.

At his September 1999 RO hearing, the veteran testified that 
as soon as he came out of service, his mother had taken him 
to see Dr. S. because his left eye was still swollen shut.  
(T. at 3).  The veteran also testified that Dr. S. had 
diagnosed double vision at that time.  (T. at 4).  The 
veteran's service representative drew attention to the 
numerous letters from Dr. S. that were contained in the 
veteran's claims file.  Id.  The veteran clarified that his 
eye had still been swollen shut when he was discharged from 
the hospital and when he was discharged from service.  (T. at 
5).  They could not have said that he had perfect eyesight or 
anything like that at the time of his separation, because his 
eye had been swollen tight.  Id.  The veteran also testified 
that the only trauma he had ever had to his left eye had been 
in service.  (T. at 6).  The veteran referenced his earliest 
treatment at a VA medical center, in 1956.  (T. at 7).

The October 1999 VA examination reflects the veteran's 
reports of having had double vision following trauma to the 
left eye in December 1954 but does not respond to the RO's 
administrative request for an opinion as to the degree of 
medical probability that the veteran's left eye disorder, 
however diagnosed, is related to the left eye contusion the 
veteran experienced in service.  Rather, the examiner stated 
that the veteran had a disability of less than five percent 
due to his diplopia.

III.  Analysis

Upon review of the evidence contained within the veteran's 
claims file, and given the presumption of credibility 
afforded evidence presented by a veteran in an attempt to 
reopen a previously denied claim, the Board finds the 
additional VA treatment records (dated from June to July 1965 
and from July to August 1967), the private medical record 
dated in August 1999, the veteran's testimony at his 
September 1999 RO hearing, and the VA examination report 
(conducted in October 1999) to be new and material evidence 
in this instance.  See Justus v. Principi, supra; see also 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As discussed above, a well grounded claim for service 
connection requires: 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence; and 3) a nexus, or link, 
between the service related disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

In this respect, the Board finds that the August 1999 private 
medical record and October 1999 VA examination report provide 
evidence of a current disability (diplopia).  Additionally, 
the private medical record also provides evidence of a nexus, 
or link, between the veteran's current diplopia and events in 
service.  Further, the veteran's testimony at his RO hearing 
is consistent with both his service medical records and 
previous statements made in connection with his claim for 
service connection.  As such, the Board finds that the 
veteran has not only presented new and material evidence as 
to his claim, i.e., evidence that bears directly and 
substantially upon the issue of entitlement to service 
connection and must be considered either by itself or in 
connection with evidence previously assembled in order to 
fairly decide the merits of the claim, but that he has also 
submitted a well grounded claim of entitlement to service 
connection for a left eye disorder, currently diagnosed as 
diplopia.  See 38 C.F.R. § 3.156(a); see also Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West , supra.


ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of service connection for a left eye 
disorder, currently claimed as diplopia, the claim is 
reopened.

The claim of entitlement to service connection for a left eye 
disorder, currently claimed as diplopia, is well grounded.


REMAND

In light of the decision above, the Board must now ensure 
that VA's duty to assist the veteran in the development of 
facts pertinent to his claim has been fulfilled.  See Winters 
v. West, supra; Elkins v. West, supra.  In this instance, the 
Board finds the medical evidence accompanying the veteran's 
claim to be inadequate at this time for it to make a 
determination on the merits of the issue of entitlement to 
service connection for a left eye disorder, currently claimed 
as diplopia.

In this instance, the Board cannot reconcile or interpret the 
various medical diagnoses and discussions pertaining to the 
veteran's left eye disorder contained in the claims file.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Specifically, the Board notes the various diagnoses reflected 
in the veteran's VA treatment records, including decrease of 
function of the inferior rectus muscle and superior oblique 
muscle, left eye, probably nuclear; myopia, axillary, both 
eyes; diplopia, and ptosis, upper eyelids; paresis of the 
left superior oblique and left inferior rectus muscles of the 
left eye, on a nuclear basis; and that the veteran's partial 
amblyopia on the left supports a developmental ocular 
disparity with a superimposed traumatic ocular paresis.  The 
Board also notes the clinical discussions reflected in the 
letters from Dr. S. and the more recent clinical findings 
contained in the August 1999 private medical record.

In effect, given the current evidence of record, the Board 
cannot determine whether the veteran is entitled to service 
connection for a left eye disorder, currently claimed as 
diplopia.  Therefore, this issue will not be decided pending 
a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-October 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's left eye disorder, 
including diplopia, should be obtained by 
the RO and incorporated into the claims 
file.

Additionally, the RO should again attempt 
to obtain treatment records from John C. 
Lincoln Hospital.  A review of the record 
in this regard shows that the RO 
previously requested records from 1994.  
According to the response received from 
this hospital, the veteran was last seen 
in 1992.  As the RO did not specifically 
request records from that year (and 
before), the hospital did not provide 
them.

2.  A VA ophthalmalogical examination 
should be scheduled and conducted in 
order to determine the nature of the 
veteran's diplopia and any other left eye 
disorders.  All suggested studies should 
be performed, and all findings should be 
recorded in detail.

The examiner should comment as to whether 
the veteran's diplopia (or any other left 
eye disorder) is at least as likely as 
not causally related to the veteran's 
service, specifically the December 1954 
left eye contusion.  The examiner should 
provide the rationale for any conclusions 
reached.  If the examiner cannot provide 
an opinion as to causation, without 
resort to speculation, he or she should 
so state.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.  Specifically, the examiner 
should review the veteran's service 
medical records that pertain to the 
December 1954 injury to the left eye, the 
letters from Dr. S., the veteran's VA 
treatment records (dated from January to 
March 1956, from June to July 1965, and 
from July to August 1967), and the August 
1999 private medical record.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for a left 
eye disorder, currently claimed as 
diplopia, in light of any additional 
treatment records received and the VA 
examination report and any conclusions 
expressed therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

No action is required of the veteran until he is otherwise 
notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 



